Citation Nr: 0840462	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-39 098	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for thoracolumbar strain 
with mid-thoracic vertebral wedging and degenerative changes, 
currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
December 1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2006 rating action that denied a rating in 
excess of 10% for thoracolumbar strain with mid-thoracic 
vertebral wedging and degenerative changes.

In July 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include enhanced duties to notify and 
assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

In his December 2007 Substantive Appeal, the veteran stated 
that his last VA examination in 2006 was inadequate.  At the 
July 2008 Board hearing, the veteran testified that his 
service-connected back disability had worsened since the last 
VA examination, and requested a new VA examination.  Where 
the record does not adequately reveal the current state of a 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule a re-examination whenever evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008); see Proscelle v. Derwinski,   2 
Vet. App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded another VA orthopedic 
examination to evaluate the current level of disability 
caused by his thoracolumbar spine because statements indicate 
that there has been a material change in his condition since 
the 2006 VA examination.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, when 
a claimant has both service-connected and non-service-
connected disabilities, the Board must attempt to discern the 
effects of each disability, and where such distinction is not 
possible, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the service-connected disability.  
However, the record is unclear as to the symptoms and 
impairment attributable solely to the veteran's service-
connected thoracolumbar strain with mid-thoracic vertebral 
wedging and degenerative changes, and whether the symptoms 
attributable thereto may be distinguished from those 
attributable to non-service-connected residuals of an 
intercurrent, post-service work-related back injury in July 
2002 which required hospitalization and surgery with an L5-S1 
laminectomy secondary to a herniated nucleus pulposus (HNP) 
with left lower extremity radicular pain and probable lumbar 
radiculopathy.  Under the circumstances, the Board finds that 
this case must be remanded to the RO to obtain a new VA 
orthopedic examination of the veteran to resolve the 
increased rating issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that copies 
of the complete records of all treatment and evaluation of 
the veteran for his low back at the Tampa, Florida VA Medical 
Center (VAMC) and the New Port Richey, Florida VA clinic from 
2006 to the present time should be obtained and associated 
with the claims folder.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for his low 
back at the Tampa, Florida VAMC and the 
New Port Richey, Florida VA clinic from 
2006 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by a physician to 
determine the degree of severity of his 
thoracolumbar strain with mid-thoracic 
vertebral wedging and degenerative 
changes.  The entire claims folder must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include X-rays, if 
deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

All clinical findings, including (a) 
range of motion studies of the 
thoracolumbar spine, expressed in 
degrees; (b) whether there is any 
ankylosis of the entire thoracolumbar 
spine; (c) whether there is muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and (d) whether there 
are any associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment, should 
be reported in detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine.  
If pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the low back due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

In rendering the above-referenced 
findings, the physician should, to the 
extent possible, distinguish the symptoms 
of the veteran's service-connected 
thoracolumbar strain with mid-thoracic 
vertebral wedging and degenerative 
changes from those attributable to the 
non-service-connected residuals of an 
intercurrent, post-service work-related 
back injury in July 2002 which required 
hospitalization and surgery with an L5-S1 
laminectomy secondary to a HNP with left 
lower extremity radicular pain and 
probable lumbar radiculopathy.  However, 
if it is not medically possible to do so, 
the examiner should clearly so state, and 
indicate that the findings are indicative 
of overall impairment of the 
thoracolumbar spine.  

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

